Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) made and entered into as of
November 7, 2006 (the “Effective Date”) by and between Cox Radio, Inc. (“the
Company”) and Richard A. Ferguson (the “Consultant”);

WHEREAS, Consultant retired and voluntarily resigned from his relationship as an
employee and executive officer of the Company, and as a member of the Company’s
Board of Directors, as of May 31, 2006;

WHEREAS, the Company desires to engage Consultant as an independent contractor
to provide various services in and related to Consultant’s area of expertise on
projects as requested by the Company, including but not limited to new and
existing signal upgrades and station acquisitions, and such other services as
the Company may request from time to time, on behalf of the Company and/or its
affiliates (collectively the “Services”); and

WHEREAS, the Company has offered to engage Consultant to render the Services to
the Company, and Consultant desires to accept such engagement, upon the terms
and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained herein, the parties, intending to be legally bound, hereby
agree as follows:

1. Services. During the term of this Agreement, Consultant shall personally
provide Services to the Company, as shall be requested by, the President and CEO
or any executive officer of the Company.

2. Compensation. In consideration of such Services, the Company shall pay the
Consultant a fee to be determined from time to time by the Audit Committee of
the Board of Directors of the Company, payable exclusively for rendering
Services. Subject to the provisions of Sections 10 and 11 below, such fee shall
be payable in monthly installments. Consultant shall keep a record of the
Services performed under this Agreement and submit the same to a designated
representative of the Company on a monthly basis.

3. Expenses. The Company shall reimburse Consultant for all reasonable travel
and other similar expenses incurred on behalf of the Company in the performance
of the Services during the Consultant’s engagement under this Agreement. The
Consultant agrees to keep and maintain such records of reimbursable expenses as
the Company may require and to account for such expenses to the Company by
submission of appropriate documentation to a designated representative of the
Company.

4. Independent Contractor. During the term of this Agreement, Consultant shall
be an independent contractor and not an employee, partner or agent of the
Company or a joint venturer with the Company. Consultant agrees to provide the
Services as required by the Company in a professional and workmanlike manner.
The means, manner and method of performing the



--------------------------------------------------------------------------------

Services shall be at the discretion of the Consultant, provided the Services are
timely performed. The Company understands that during the term of this Agreement
or any extension thereof Consultant may perform services for businesses or
individuals other than the Company except as otherwise provided in Section 6
below. Consultant shall not be entitled to participate in or receive the
benefits of any pension, retirement, medical insurance or other employee benefit
plan of the Company, its parents or other affiliates based on the relationship
created by this Agreement. Consultant shall be responsible for and pay and
discharge any and all obligations to federal, state or local governments for
income or earnings taxes, social security contributions, unemployment
compensation contributions or any other similar obligations (including
withholding) arising out of his activities under this Agreement. Consultant
agrees to indemnify and hold the Company and its affiliates harmless from any
tax liability imposed by any federal, state or local government or agency for
Consultant’s failure to pay all necessary taxes and withholding amounts.

5. Term. Subject to Sections 10 and 11 below, Consultant’s initial term of
engagement shall be for a period of one year, which shall commence on the
Effective Date hereof. This Agreement may be renewed upon terms and conditions
mutually agreeable to the parties.

6. Exclusivity. Consultant acknowledges that he has had and will have access to
nonpublic and/or proprietary information of the Company and its affiliates (the
“Cox Parties”) including, without limitation, business, financial, technical
information, market research, priorities, plans and trade secrets, which has
been developed or obtained by the Cox Parties by the investment of significant
time, effort and expense, and that such information provides the Cox Parties
with a significant competitive advantage in their respective markets. Therefore,
the parties agree that, during the term of this Agreement or any extension
thereof Consultant shall not, directly or indirectly, render any services to any
business which, in the Company’s reasonable judgment, competes with any of the
businesses of the Cox Parties. Notwithstanding the foregoing, Consultant may
provide services to such other business entity if prior to rendering such
services Consultant first discloses such services in writing to an executive
officer of the Company, and such executive officer agrees in writing (a) that
the Company does not wish to take advantage of such services or opportunities
itself, and (b) that such services or opportunities may be provided to such
other business entity.

7. Conflicts. During the term of this Agreement or any extension thereof,
Consultant agrees to comply with the Cox Radio Code of Business Conduct and
Ethics and all professional standards governing Consultant objectivity in the
performance of his duties, including restrictions relating to business interests
or other involvements which could potentially compromise Consultant’s
objectivity, or create an impression of conflict of interest. Without limiting
the generality of the foregoing, during the term of this Agreement or any
extension thereof, Consultant will not accept any gift, compensation, or
gratuity from any person, firm, or company with whom any of the Cox Parties is
or may be in competition or in any instance that there is any implied or stated
expectation of favorable treatment of that person, firm or company or in any
circumstance which might affect, or give the appearance that it might affect,
the objectivity of Consultant.

 

2



--------------------------------------------------------------------------------

8. Confidentiality.

a. Consultant agrees that both during the term of this Agreement and for a
period of five (5) years thereafter he will not disclose to any third party
(except as otherwise required by law) or, other than in pursuance of his
business relationship with the Cox Parties, use in any way any: (i) nonpublic
information that any of the Cox Parties designates as being confidential or
which, under the circumstances surrounding disclosure, is understood by
Consultant to be treated as confidential, (ii) trade secrets of the Cox Parties,
or (iii) business opportunity of the Cox Parties (collectively, “Confidential
Information”).

b. Immediately upon termination of this Agreement for any reason, or at any
other time upon the Company’s request, Consultant shall return to the Company or
(at the option of the Company) destroy all memoranda, notes, records or other
documents compiled by Consultant or made available to Consultant during the term
of Consultant’s relationship with the Company concerning the business of the Cox
Parties, all other Confidential Information and all personal property of the Cox
Parties including, without limitation, all files, audio or video tapes,
recordings, records, documents, drawings, specifications, lists, equipment,
promotional material, scripts, and similar items and all copies thereof or
extracts therefrom.

c. Consultant acknowledges that monetary damages may not be a sufficient remedy
for unauthorized disclosure of information protected by this Section 8 and that
the Cox Parties shall be entitled, without waiving any other rights or remedies,
to such injunctive or equitable relief as may be deemed proper by a court of
competent jurisdiction. By disclosing information to Consultant, the Cox Parties
do not grant any express or implied right or license to Consultant to or under
the Cox Parties’ patents, copyrights, trademarks, trade secrets or other
proprietary information.

9. Work Product. Consultant warrants that all ideas, business initiatives and
materials created, developed or produced by Consultant whether during his
previous employment relationships with any of the Cox Parties or on behalf of
the Company during the term of this Agreement (collectively, “Work Product”) do
not infringe the rights of third parties. In consideration of the compensation
set forth in Section 2, the Company will own, exclusively, perpetually and
universally, all rights to such Work Product. Such ownership rights do not end
with this Agreement, but exist in perpetuity. To the extent any of the Work
Product is an original material, it shall become the Company’s property, as a
Work Made For Hire under the copyright laws of the United States. To the extent
a court of competent jurisdiction declares this Work-Made-For-Hire provision
invalid to any extent, Consultant hereby assigns to the Company all right, title
and interest in and to all such original materials. Notwithstanding the
foregoing, an idea, business initiative or material that would otherwise
constitute Work Product as defined above shall not constitute Work Product if
such idea, business initiative or material is first disclosed in writing to an
executive officer of the Company, and such executive officer agrees in writing
that such idea, business initiative or material shall not constitute Work
Product hereunder.

 

3



--------------------------------------------------------------------------------

10. Termination by the Consultant. Notwithstanding anything contained herein to
the contrary, the Consultant may terminate this Agreement at any time and for
any reason upon giving the Company two weeks’ prior written notice in which
event the Company shall pay the Consultant compensation pursuant to Section 2
hereof for Services rendered through said two week notice period. The parties
acknowledge that Section 2 provides for payment of compensation on a monthly
basis, and in the event of early termination by Consultant pursuant to this
Section 10, the parties agree to pay or refund compensation to reflect payment
for the period of time for which Services have actually been performed.

11. Termination by the Company. Notwithstanding anything contained herein to the
contrary, the Company may terminate this Agreement: (i) at any time and for any
reason upon giving the Consultant two weeks’ prior written notice, or (ii) at
any time immediately upon notice if Consultant is in breach of this Agreement or
if the Company is dissatisfied for any reason with the Services provided by
Consultant. In the event of termination by the Company, the Company shall pay
the Consultant compensation pursuant to Section 2 hereof for Services rendered
through the date of termination. The parties acknowledge that Section 2 provides
for payment of compensation on monthly basis, and in the event of early
termination by the Company pursuant to this Section 11, the parties agree to pay
or refund compensation to reflect payment for the period of time for which
Services have actually been performed.

12. Benefit and Assignment. This Agreement shall be binding upon the Consultant,
the Company, and their permitted successors-in-interest. This Agreement shall
not be assigned by either party without the prior written consent of the other,
provided however that the Company shall be entitled to assign its rights and
obligations under this Agreement to any of the Cox Parties.

13. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with regard to the Services to be provided by Consultant and supersedes
all prior agreements, understandings, inducements or conditions, express or
implied, oral or written, relating to the subject matter of this Agreement.

14. Amendment and Modification. This Agreement may only be amended or modified
in writing by the mutual agreement of the parties.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Georgia without regard to
its conflict of laws provisions.

 

16. Indemnification.

 

  a. By Consultant. Consultant, for himself and his employees, agents,
subcontractors, successors and assigns, does hereby agree to indemnify and hold
harmless the Cox Parties from, against and with respect to any and all
liabilities, claims, damages, judgments, costs or expenses (including reasonable
attorney’s fees and expenses incurred in defending against such liabilities and
claims), of any kind or character, that arise out of or are in any manner
incident, relating or attributable to breach of any of Consultant’s agreements,
representations or warranties herein.

 

4



--------------------------------------------------------------------------------

  b. By the Company. the Company does hereby agree to indemnify and hold
harmless Consultant from, against and with respect to any and all liabilities,
claims, damages, judgments, costs or expenses (including reasonable attorney’s
fees and expenses incurred in defending against such liabilities and claims), of
any kind or character, that arise out of or are in any manner incident, relating
or attributable to breach of any of the Company’s agreements, representations or
warranties herein.

17. No Waiver. Any waiver of any term or condition of this Agreement must be in
writing and signed by the party granting the waiver. A waiver by the Company or
Consultant of any term or condition of this Agreement in any instance shall not
be deemed or construed as a waiver of such term or condition for the future, or
of any subsequent breach thereof. All remedies, rights, undertakings,
obligations and agreements contained in this Agreement shall be cumulative, and
none of them shall be in limitation of any other remedy, right, undertaking,
obligation or agreement of either party.

18. Severability. It is the intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under applicable law. If
any provision of this Agreement shall be judged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not invalidate
any other provision of this Agreement, such other provisions remaining in full
force and effect, and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.

19. Survival. The termination of this Agreement shall not affect the rights and
obligations which customarily survive the termination of a consulting agreement,
including, without limitation, Sections 8, 19 and 16.

20. Captions. The captions in this Agreement are included for convenience only
and shall not constitute a part of the Agreement nor shall they affect its
meaning, construction or effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first above written.

 

CONSULTANT   COX RADIO, INC.

/s/ Richard A. Ferguson

  By:  

/s/ Neil O. Johnston

Richard A. Ferguson   Name:   Neil O. Johnston   Title:   Vice President & Chief
Financial Officer

 

5